 AMERICAN STIEI. [lNE C()American Steel Line Co. and Local No. 527, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases7-CA-17551 and 7-CA-17551(2)November 19, 1980DECISION AND ORDERBY MI MBIERS JNKINS. PN.I I.O, ANI)TRtULSI)AI IUpon a charge filed on March 24, 1980,' andamended on May 16, and another charge filed onApril 17, by Local No. 527, International Brother-hood of Teamsters, Chauffeurs. Warehousemen andHelpers of America, herein called the Union, andduly served on American Steel Line Co., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 7, issued a complaint on May 30,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5), (4), and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September11, 1979, following a Board election in Case 7-RC-15453, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;that commencing on or about January 18, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive by laying off employees and establishing asystem of recalling or reemploying employeeswithout prior notice to or bargaining with theUnion; and that on or about April 2 Respondentdischarged employee Lee Muscato because he par-ticipated in filing a charge under the Act.In a letter to the Regional Director for Region 7,dated June 18, Respondent's general managerstated, inter alia:The American Steel Line Company deniesguilt of any unfair labor practices. We are ableto prove that. On the other hand, the Team-sters, through some of their officials, areguilty, not only of unfair practices, but of il-legal and even criminal actions. We are able toprove that also. The prosecution of such of-fences [sic] belongs in the Civil or Criminal' All dates herein arc in 19I() unless olher is indlialed253 NLRB No. 46Courts and are outside the jurisdiction of theNational Labor Relations Board. We. there-fore, will reserve such proof to be heard incourts of record and will merely enumeratesome of these misdeeds.The letter then listed specific charges against theTeamsters that were not relevant to the complaintallegations. In response to this communication, in aletter dated June 27. the Regional Director in-formed Respondent that the Regional Office wasuncertain whether the aforementioned letter wasintended to constitute Respondent's answer to thecomplaint and, if such were the case, the RegionalOffice wished to be so notified in writing. Further,Respondent was advised that its June 18 letter didnot comply with Sections 102.20 and 102.21 of theBoard's Rules and Regulations, Series 8, as amend-ed, regarding a proper answer. The Regional Di-rector then extended the date for submission ofsuch an answer to July 7. In an affidavit datedAugust 8. the Regional Director asserted that, as ofthat date, no correspondence had been receivedfrom Respondent other than the June 18 letter and,thus, no proper answer had been filed.Thereafter, on August 12, counsel for the Gener-al Counsel filed directly with the Board motions totransfer the case to the Board and for a judgmenton the pleadings based on Respondent's failure tofile a proper answer as of the date of its motionunder Sections 102.20 and 102.21 of the Board'sRules and Regulations. Subsequently, on August18, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's motion should not begranted, stating that a response should be filed onor before September 2. Respondent thereaftertimely filed a response which merely reiterated theallegations contained in its June 18 letter. In part,the response stated:The American Steel Line Company has an-swered all complaints made by the Teamstersand the National Labor Relations Board byCertified Mail. In our answers, we filed ourcomplaints against the Teamsters. If this wasnot satisfactory, the National Labor RelationsBoard should have sent someone to assist us.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following: DECISIONS OF NATIONAL LABOR RELATIONS OARDRuling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complant notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that, unless ananswer is filed to the complaint within !0 daysfrom the service thereof, "all of the allegations inthe Consolidated Complaint shall be deemed to beadmitted true and may be so found by the Board."As mentioned above, Respondent replied to thecomplaint by a letter that in essence accused theUnion and its officials of engaging in various illegalactivities. Respondent was informed by the Region-al Director that its letter did not comply with theBoard's Rules regarding valid answers and that itshould notify the Regional Office if it wished theaforementioned letter to constitute its answer. Inaddition, the Regional Director extended the timefor submission of a proper answer to July 7. How-ever, the Regional Director received no furthercommunication from Respondent. Assuming, ar-guendo, that the letter was intended to be ananswer to the complaint, it is improper under Sec-tion 102.20 of the Board's Rules and Regulationsbecause it does not specifically admit, deny, or ex-plain each of the allegations in the complaint.Therefore, as Respondent has not filed an answeracceptable under the Board's Rules and Regula-tions within 10 days from the service of the com-plaint, or within the extended time afforded it bythe Regional Director, and as no good cause for itsfailure to do so has been shown, in accordancewith the rule set forth above, the allegations of thecomplaint are deemed to be admitted to be trueand are so found to be true. Accordingly, we grantthe General Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RFSPONDENTRespondent American Steel Line Co., an individ-ual proprietorship, at all times material herein, hasmaintained an office and a place of business at 210East Broadway Avenue, Muskegon Heights, Michi-gan, the only facility of Respondent involvedherein. Respondent is, and has been at all times ma-terial herein, engaged in the fabrication and nonre-tail sale of steel. During the year ending December31, 1979, a representative period, Respondent pur-chased and caused to be transported and deliveredto its Muskegon Heights facility, directly frompoints located outside the State of Michigan, steeland other goods and material valued in excess of$50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal No. 527, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.II111. THE UNFAIR LABOR PRACTICESA. The Unit and the Union's RepresentativeStatusThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by Respondent at itsfacility located at 210 East Broadway Avenue,Muskegon Heights, Michigan; but excludingall office clerical employees, truckdrivers,guards and supervisors as defined in the Act.The Union has been the collective-bargainingrepresentative of the employees in said unit sinceSeptember 11, 1979, when it was certified by theBoard's Regional Director for Region 7 followinga secret-ballot election, and continues to be suchexclusive representative within the meaning of Sec-tion 9(a) of the Act.B. The 8(a)(5) and (1) ViolationsOn or about January 18, Respondent laid off asubstantial number of the employees in the above-described unit without prior notice to or bargaining400 AMERICAN STEEL LINE CO.with the Union. At the same time, and continuingto date, Respondent, by its agent, James Haan, es-tablished a system of recalling or reemploying em-ployees in the unit based upon terms and condi-tions of employment established without priornotice to and bargaining with the Union.Accordingly, we find that Respondent has sinceon or about January 18, and at all times thereafter,refused to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit, and that, by such refusal, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.C. The 8(a)(4) and (1) ViolationOn or about April 2, Respondent by its agent,James Haan, discharged employee Lee Muscato be-cause he had been named as an alleged discrimina-tee in the charge filed in Case 7-CA-17551. Ac-cordingly, we find that Respondent did therebydiscriminate, and is discriminating against, employ-ees for filing charges or giving testimony under theAct and thereby did engage in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(4) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(5), (4), and (1) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act. We shall, inter alia, require Re-spondent to bargain collectively, upon request,with the Union as the exclusive representative ofall employees in the appropriate unit concerninglaying off employees and recalling and reemploy-ing employees. We shall also order Respondent tooffer all unlawfully laid-off employees and dis-charged employee Lee Muscato unconditional rein-statement to their former jobs or, if such jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed. We shall furtherorder Respondent to make whole each employeefor any loss of pay suffered by him or her as aresult of Respondent's unlawful refusal to bargain,by paying each a sum of money equal to theamount he or she would have earned as wagesfrom the date of layoff until the date Respondentmakes an offer of reinstatement,2less net earningsduring said period, and similarly to make wholeemployee Lee Muscato for any loss of earnings hemay have suffered by reason of the discriminationpracticed against him. Backpay shall be computedin the manner set forth in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest thereon tobe computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977)." See, gen-erally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).Since Respondent has engaged in unfair laborpractices of a sufficiently egregious nature as todemonstrate a disregard for its employees' funda-mental statutory rights, and since Respondent isalso a repeat offender,4we shall order Respondentto cease and desist from infringing in any othermanner upon the rights of employees guaranteedby Section 7 of the Act.5The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. American Steel Line Co. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local No. 527, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All employees employed by Respondent at itsfacility located at 210 East Broadway Avenue,Muskegon Heights, Michigan; but excluding alloffice clerical employees, truckdrivers, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since September 11, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.z See WIllman Industries. Inc., 222 NLRB 2(4, 208 (1976), enfd 94LRRM 2947, 81 LC '13.137 (D C Cir 1977)3 Member Jenkins would award interest on the backpay in accordancewith the formula set forth in his dissent in Olympic Mledical Corporatlon,250 NLRB 146 198O).4mmerican Steel Line Co, 249 NLRB 380 (1980)See Ilickmott Fidc. Inc. 242 N RB 761 (1979)401 I)tCISIO()NS ()F NA'II()NAI. LAB3()R REl.A'IO()NS BO()ARI)5. By refusing on or about January 18, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, by laying offemployees, and by establishing a system of recall-ing and reemploying employees without priornotice to or bargaining with the Union, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.6. By discharging employee Lee Muscato on orabout April 2 because he participated in filing acharge under the Act, Respondent has engaged inan unfair labor practice within the meaning of Sec-tion 8(a)(4) and (1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,American Steel Line Co., Muskegon Heights,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively with LocalNo. 527, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive bargaining representative of itsemployees in the appropriate unit, by unilaterallylaying off employees and establishing a system ofrecalling and reemploying employees. The appro-priate unit is:All employees employed by Respondent at itsfacility located at 210 East Broadway Avenue,Muskegon Heights, Michigan; but excludingall office clerical employees, truckdrivers,guards and supervisors as defined in the Act.(b) Discharging or otherwise discriminatingagainst employees because they participate in filingcharges under the Act.(c) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to laying off employees and recallingand reemploying employees.(b) Offer all unlawfully laid-off employees anddischarged employee Lee Muscato immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or anyother rights or privileges previously enjoyed.(c) Make all unlawfully laid-off employees anddischarged employee Lee Muscato whole for anyloss of earnings they may have suffered due totheir layoff or discharge in the manner provided inthe section of this Decision entitled "TheRemedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Muskegon Heights, Michigan, fa-cility copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms providedby the Regional Director for Region 7, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.` I1 the cseilt I hal this ()rdcr is cnilrccd by a Judgment a UniitedSitttes (r t l F Appc'ls. Iht sords in Ihc lritce reading "l'osted hb()rde t t Nalnollral I .abr Rinitions lioi.rd shall rctad l'isted pursu-.At t Jdgthin ini t. h tilt' IiteL l Stus Curt if Appeals iLf})rcilng il()rder ,I the N.iliwi1 I abohr Rcelalnits oillJAPPENDIXNorici. TO EMIPI.OYFISPOSI E:D BY ORI)FR OF THFINATIONA LABOR RFI.ATIONS BOARDAn Agency of the United States GovernmentWI: wn.l. Nor refuse to bargain collectivelywith Local No. 527, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargain-ing representative of our employees in the bar-gaining unit described below, by unilaterallylaying off employees and establishing a systemof recalling and reemploying employees.402 AMERICAN SEI. L INE C)WE Will. NOT discharge or otherwise dis-criminate against employees because they par-ticipate in filing charges under the Act.WE Wll.l NO in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.Wi wil., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to layingoff employees and recalling and reemployingemployees. The bargaining unit is:All employees employed by the Employerat its facility located at 210 East BroadwayAvenue, Muskegon Heights, Michigan; butexcluding all office clerical employees,truckdrivers, guards and supervisors as de-fined in the Act.Wi! wil.l offer all unlawfully laid-off em-ployees and discharged tmployce Lee Muscatoimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or any other rights orprivileges previously enjoyed.Wu- wl j make all unlawfully laid-off em-ployees and discharged employee Lee Muscatowhole for any loss of earnings they may havesuffered due to their layoff or discharge, plusinterest.AMRICAN ST11:1. .INE CO.4()3